Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 29, 2022

                                      No. 04-22-00560-CV

                         IN THE INTEREST OF J.C.H.-P., A Child,

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA00929
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        On September 22, 2022, we abated this appeal and ordered the trial court to appoint
appellate counsel if it determined appellant was indigent. On September 26, 2022, the district
clerk filed a supplemental clerk’s record containing an order appointing appellate counsel.
Accordingly, we reinstate this appeal on this court’s docket. At this time, the appellate record is
complete. We therefore order appellant to file her brief by October 19, 2022.

       It is so ORDERED September 29, 2022.


                                                                    PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT